Citation Nr: 0310725	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition, to include PTSD.  The 
veteran subsequently perfected a timely appeal regarding this 
issue. 

In December 2001, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this hearing has been prepared and 
associated with the claims folder.  

At the hearing, the veteran seemed to link hypertension to 
service.  Hearing transcript, pages 4, 6.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a nervous condition.  The veteran was advised of this 
decision in a June 1996 letter.

2.  Evidence submitted in since the June 1996 rating decision 
does not bear directly and substantially upon the specific 
matters under consideration; it is cumulative of previously 
submitted evidence; and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied reopening of 
the veteran's claim of entitlement to service connection for 
a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted since the final June 1996 rating 
decision wherein the RO denied reopening a claim for service 
connection for PTSD and a nervous condition is not new and 
material; the veteran's claim of entitlement to service 
connection for a psychiatric condition, to include PTSD, is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), which repealed 
the requirement that a claim be well grounded, and created 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the 
agency of original jurisdiction.  The VCAA provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)).  

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A (West 2002)).  It was further noted, 
however, that the VCAA also provides that nothing in section 
5103A precludes VA from providing such assistance as the 
Secretary considers appropriate.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103(g) (West 2002)).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants trying to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
statement of the case (SOC) issued in November 1999, the 
supplemental statement of the case (SSOC) issued in August 
2001, and correspondence from VA, the Board believes that the 
appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the August 1999 letter in 
which the RO advised the veteran of what type of evidence was 
necessary to reopen his claim.  The November 1999 SOC 
informed the veteran of what evidence VA would procure and 
what information the veteran must provide.  Also, in the 
August 2001 SSOC, the RO advised the veteran as to the 
enactment of the VCAA, and as to his and VA's 
responsibilities under that law.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed in the decision 
below, the RO has obtained the veteran's VA treatment 
records.

The Board notes that the veteran has reported on several 
occasions that he was hospitalized for a "nervous 
condition" while on active duty in 1954.  In a statement 
dated in October 1999, he asserted that VA had failed in its 
duty to assist by not obtaining the records of this 
hospitalization.  The record reflects that the RO issued a 
request to the National Personnel Records Center (NPRC) for 
all of the veteran's service medical records in August 1989.  
In October 1989, the RO received a report of medical 
examination completed for separation in July 1955.  In March 
2003, in order to ensure that all pertinent service medical 
records have been obtained and associated with the claims 
folder, the Board contacted a representative of the William 
Beaumont Army Medical Center at Fort Bliss, Texas, which was 
where the veteran was reportedly hospitalized in 1954.  That 
individual indicated that the veteran's records were sent to 
the NPRC in the 1960's.  The record reflects that the NPRC 
has advised VA that any records pertaining to the veteran 
that were in their possession were apparently destroyed in a 
fire at the NPRC in St. Louis, Missouri, in 1973, and are no 
longer available.  The veteran had previously been notified 
of the extent of the RO's acquisition of his service medical 
records and he knew what was already of record and what might 
be missing.  Additionally, the veteran had been offered the 
opportunity to submit any additional evidence that he might 
have in his possession.  (For example, a February 2002 letter 
to the veteran).  

In light of the foregoing, the Board concludes that VA has 
satisfied its duty to assist the veteran in obtaining his 
service medical records to the extent possible under the 
circumstances.  The Board further concludes that those 
records have been shown to be unavailable and that any 
further attempts to locate them would be unsuccessful.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to attempt to substantiate his entitlement to the benefit 
sought on appeal, under both former law and the new VCAA.  
38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The Board 
therefore finds that no useful purpose would be served in 
undertaking more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the veteran, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

II. New and material evidence

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for a "nervous disorder", 
to include PTSD.  He essentially contends that he has a 
psychiatric disability, which first manifested when he was 
treated for a nervous condition while on active duty in 1954.  
He also contends that he has PTSD as a result of exposure to 
combat during the Korean War.

The only service medical record on file is a report of 
medical examination completed for separation in July 1955.  
It appears that any other service medical records that may 
have once existed were apparently destroyed in a fire at the 
NPRC in St. Louis, Missouri, in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
reopening or proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, 

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the claim without 
regard to the new version of 38 C.F.R. § 3.156(a).

The veteran's claim of entitlement to service connection for 
a nervous condition was originally denied by the RO in a 
November 1989 rating decision.  In that decision, the RO 
found that the medical evidence of record was negative for 
any indication that the veteran had been treated for a 
psychiatric disability or "nervous condition" during 
service, or that he had been treated for such problems at any 
time since his separation from service.  The veteran was 
notified of that decision in a November 1989 letter from the 
RO.  He did not appeal that decision.  The record reflects 
that the veteran's claim of entitlement to service connection 
for a nervous condition was again denied by the RO in a 
January 1992 rating decision.  That decision was also not 
appealed.

Shortly thereafter, in a March 1993 rating decision, the RO 
also denied entitlement to service connection for PTSD.  In 
that decision, the RO acknowledged that the veteran had 
apparently served in combat during the Korean War; however, 
the RO concluded that the evidence established that he did 
not have PTSD.  In reaching that conclusion, the RO noted 
that a report of medical examination completed for separation 
in July 1955 showed that his psychiatric condition was found 
to be normal.  The RO also noted a January 1989 psychological 
consultation in which it was determined that no psychiatric 
diagnosis was warranted.  The RO further noted the report of 
a November 1992 VA psychological evaluation in which it was 
again found that he had no psychiatric disorder.  

The veteran was notified of that decision in a March 1993 
letter.  Although the veteran did file a timely Notice of 
Disagreement (NOD) regarding that decision, and the RO 
responded by issuing a SOC in December 1993, the Board notes 
that he did not perfect his appeal by submitting a timely VA 
Form 9.  Thus, the March 1993 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a statement received in October 1995, the veteran 
indicated that he wished to reopen his claim of entitlement 
to service connection for "nerves".  He reported having 
received treatment for psychiatric problems at the VA 
outpatient clinic in Austin, Texas.  The RO subsequently 
obtained his VA treatment records, which were negative for 
any complaints or diagnoses of a psychiatric disability, to 
include PTSD.

In a January 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  Although additional VA treatment records were 
subsequently received, these records were also negative for 
any diagnoses of a psychiatric disorder.  In a June 1996 
rating decision, the RO again determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous condition.  
This decision was subsequently forwarded to the veteran with 
a cover letter later that month.  He did not appeal that 
decision.  Thus, the June 1996 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In light of the foregoing, the Board concludes that the June 
1996 rating decision was the last final decision in which the 
RO denied the veteran's claim of entitlement to service 
connection for a nervous condition.  The Board will now turn 
to the matter of whether new and material evidence has been 
submitted to reopen the instant claim.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  Since filing to 
reopen his claims in June 1999, the veteran has submitted his 
own contentions that a psychiatric disorder first manifested 
while on active duty.  He has also essentially reiterated his 
belief that he has PTSD as a result of exposure to combat in 
Vietnam.  In addition, the RO has obtained the veteran's VA 
treatment records, which show that he underwent social worker 
and psychological evaluations on several occasions in 1998 
and 1999.

With respect to the veteran's claimed PTSD, the Board notes 
that his VA treatment records establish that he has received 
medical treatment for a variety of problems since the last 
final rating decision.  However, the only specific mention of 
PTSD in those records is in the report an October 1998 social 
worker evaluation in which he indicated that he believed that 
the veteran might have PTSD.  Mental status examination was 
found negative at that time, and the social worker noted a 
diagnosis of "rule-out post traumatic stress disorder".  
Subsequent psychological follow-up evaluations conducted in 
November 1998, December 1998, January 1999, and February 1999 
were all negative for any diagnoses of PTSD.  

Therefore, because the treatment records associated with the 
claims folder since the final rating decision do not 
establish that the veteran has a diagnosis of PTSD, and in 
fact suggest the contrary, the Board finds that those records 
are not new and material evidence.  That is, they do not bear 
directly and substantially upon the specific matter under 
consideration, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  

In this regard, the Board notes that there was substantial 
evidence of record prior to the 1996 rating decision showing 
that the veteran had likely served in combat, and that the RO 
specifically accepted that the veteran had served in combat 
during the Korean War.  The basis of the RO's denial, 
however, was that the medical evidence of record established 
that he did not have PTSD as a result of that service.  Thus, 
the Board finds that the treatment records associated with 
the record since 1996, which still fail to establish that he 
has been diagnosed with PTSD, do not bear directly and 
substantially upon the specific matter under consideration, 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  

With respect to the veteran's claim for service connection 
for a psychiatric disability other than PTSD, the Board finds 
that the treatment records obtained since the June 1996 
rating decision are negative for diagnoses of any other 
psychiatric disorder.  Thus, these records also do not bear 
directly and substantially upon this specific matter, and are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  

As noted above, since the June 1996 rating decision, the 
veteran has also reiterated his assertions that he developed 
PTSD as a result of exposure to combat, and that a 
psychiatric disorder first manifested while on active duty.  
Because statements to this effect were already of record at 
the time of the June 1996 rating decision, the Board finds 
that his recent statements/testimony are clearly cumulative 
of previously submitted evidence.  As such, this evidence is 
not new and material.

The Board appreciates the veteran's effort and his sincerity 
in testifying at the Travel Board hearing before the 
undersigned.  However, for the reasons and bases set forth 
above, the Board finds that the evidence submitted since the 
June 1996 rating decision does not constitute new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the appeal must be denied.




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

